TREATIES AND OTHER INTERNATIONAL ACTS SERIES 03-825

 

f

EXTRADITION

Treaty Between the
UNITED STATES OF AMERICA
and PERU

Signed at Lima July 26, 2001

 

Appendix A-1l-

 

 
NOTE BY THE DEPARTMENT OF STATE

Pursuant to Public Law 89-497, approved July 8, 1966
(80 Stat. 271; 1 U.S.C. 113)

“.. the Treaties and Other International Acts Series issued

under the authority of the Secretary of State shall be competent
evidence ... of the treaties, international agreements other than
treaties, and proclamations by the President of such treaties and
international agreements other than treaties, as the case. may be,
therein contained, in all the courts of law and equity and of maritime
jutisdiction, and in all the tribunals and public offices of the

United States, and of the several States, without any further proof
ot authentication thereof.”

Appendix A~2

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 3 of 54. PagelD #: 40

PERU
Extradition

Treaty signed at Lima July 26, 2007;
Transmitted by the President of the United States of America
"to the Senate May 8, 2002 (Treaty Doc. 107-6,
107” Congress, 2d Session);

Reported favorably by the Senate Committee on Foreign Relations
October 8, 2002 (Senate Executive Report No. 107-12,
107” Congress, 2d Session);

Advice and consent to ratification by the Senate

. November 14, 2002;

Ratified by the President January 23, 2003;

Exchange of instruments of ratification at Washington
August 25, 2003;

Entered into force August 25, 2003.

Appendix A-3

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 4 of 54. PagelD #: 41

 

 

 

EXTRADITION TREATY
BETWEEN
THE UNITED STATES OF AMERICA
AND

THE REPUBLIC OF PERU

 

 

 

 

 

 

 

 

Appendix A-4
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 5 of 54. PagelD #: 42

 

 

‘The United States of America and the Republic of Peru (hereinafter also, the
"Contracting States"),

Recalling the Treaty on Extradition Between the United States of America and
the Republic of Peru, signed at Lima November 28, 1899, and related agreement of
February 15, 1990, done at Cartagena, Colombia;

Desiring to enhance cooperation between the two States in the suppression of
” erime,; .

Have agreed as follows:

 

 

 

 

 

 

 

 

 

Appendix A-5

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 6 of 54. PagelD #: 43

 

 

 

 

Article I

 

Obligation to Extradite

The Contracting States agree to extradite to each other, pursuant to the
provisions of this Treaty, persons whom the authorities in the Requesting State have
charged with, found guilty of, or sentenced for, the commission of an extraditable:
offeriss.

Axticle Ii
Extraditable Offenses

1. An offense shail be an extraditable offense if it is punishable under the
laws in both Contracting States by deprivation of liberty for a maximum period of more
than one year or by a more severe penalty.

2. An offense shall also be an extraditable offense if it consists ofan
attempt or a conspiracy to commit, or association or participation in the commission of,
any offense described in paragraph 1.

3. For the purposes of this Article, an offense shall be an extraditable
offense, regardless of:

(a} whether the laws im the Contracting States place the offense
within a different category of offenses or describe the offense by
different terminolagy, so long as the underlying conduct is criminal in
both States;

te el

(b) whether the offense is one for which the laws of the Requesting
State require, for the purpose of establishing jurisdiction of its courts,
evidence of interstate transportation, or the use of the mails or other
facilities affecting interstate or foreign commerce, as elements of the
Specific offense; or

(c) where the offense was committed.

4, If extradition has been granted for one or more extraditable offenses, it
shail also be granted for any other offense specified in the request even if the latter
offense is punishable by one year or less of deprivation ¢ of liberty, provided that all other
requirements for extradition are met.

 

 

 

 

 

 

 

Appendix A-6

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 7 of 54. PagelD #: 44

 

 

Article IIT
Extradition of Nationals

Extradition shall not be refused on the ground that the person sought is a
national of the Requested State.

Article IV
Bases for Denial of Extradition
i. Extradition shall not be granted:

{a} if the person sought has been convicted or acquitted 1m the
Requested State for the offense for which extradition is requested.
However, extradition shal] not be precluded oy the fact that the ;
authorities In the Requested State have decided not to prosecute the
person sought for the same acts for which extradition is requested, or to
discontinue any criminal proceedings that have been instituted against
the person sought for thase acts; or

 

(0) if prosecution of the offense or execution of the penalty is barred
by h lapse of t ‘of time unc under: the laws. laws of the ‘Requesting : State,”

 

2. Extradition shall not be granted if the offense for which extradition is
requested constitutes a political offense. For the purposes of this Treaty, the following
offenses shall not be considered to be political offenses:

(a) a murder or other violent crime against the person of a Head of
State of one of the Contracting States, or of a member of the Head of
State's family;

(b>) genocide, as described in the Convention on the Prevention and
Punishment of the Crime of Genocide, done at Paris on December 9,
1948;

©) an offense for which both Contracting States have the obligation
pursuant to a multilateral international agreement to extradite the person —
sought or to submit the case to their competent authorities for decision as
to prosecution, including, but not limited to:

@ illicit drug trafficking and related offenses, as described in
the United Nations Convention Against Illicit Traffic im Narcotic
Drugs and Psychotropic Substances, done at Vienna on
December 20, 1988; and

(ii) offenses related to terrorism, as set forth in muitilateral
international agreements to which both Contrdcting States are
parties; and

 

(d) an atternpt or conspiracy to commit, Or association or
participation in the commission of, any of the foregoing offenses.

 

 

 

 

 

 

Appendix A~7

+

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 8 of 54. PagelD #: 45

 

 

3. Extradition shall not be granted if the executive authority of the
Requested State determines that the request was politically motivated.

4, The executive authority of the Requested State may refuse extradition for
offenses under military law which are not offenses under ordinary criminal law.

5. The executive authority of the Requested State may refuse extradition if
the person sought would be tried, or punished as the result of a trial, under extraordinary
criminal laws or procedures in the Requesting State.

Article V
Death Penalty

1. When the offense for which extradition is sought is punishable by death
under the laws in the Requesting State and is not punishable by death under the laws in
the Requested State, the executive authority of the Requested State may refiuse
extradition unless the Requesting State provides an assurance that the person sought
will not be executed. In cases in which such an assurance is provided, the death penalty
shall not be carried out, even if imposed by the courts in the Requesting State.

 

2. Except in instances in which the death penalty applies, extradition shall
not be refused, nor conditions imposed, on the basis that the penalty for the offense is
greater in the Requesting State than in the Requested State.

Article -VI

Extradition Procedures and Required Documents

 

JL. All requests for extradition shall be made in writing and submitted
through the diplomatic channel.

2, All requests for extradition shall be supported by:

The poltou need {a) documents, statements, or other - types ¢ of information that
mys address - describe th the identity : and 1d probable location of the person s¢ ought:

 

 

(o) information describing the facts of the offense and the procedural
history of the case:

(c) the text of the laws describing the essential elements of, and the
te applicable punishment for, the offense for which extradition is requested;

 

 

{d) _ the text of the laws indicating that neither the prosecution nor the
execution of the e penalty are barred by la lapse of of tim time’ int the > Requesting
State: 3 and ~~

 

(e) the documents, statements, or other types of information
oT specified in paragraph 3 or paragraph 4 of this Article, as applicable.

 

 

 

 

 

 

 

Appendix A-8
dae

Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 9 of 54. PagelD #: 46

 

 

 

 

3. A request for extradition of a person who is sought for prosecution shall
also be supported by:

{a} a copy of the warrant or order of arrest issued by a judge or other,
competent authority; —_——

(b) a copy of the charging document; and
NN A pera pet ee a Rane ht

{c) such evidence as would be sufficient to justify,the committal for

 

 

 

point \S . tial of the person ifthe offense had been committed in the Requested
aie ee. cece a ee cre eed
npr State
yh %
A. A request for extradition relating to a person who has been found guilty

of, or sentenced for, the offense for which extradition is sought shall also be. supported
by:

{a} a copy of the judgment of conviction or, if such copy is not
available, a statement by a competent judicial authority that the person
has been found guilty;

(>) evidence or information establishing that the person sought is the
person to whom the finding of guilt refers; and

(c)  accopy of the sentence imposed, if the person sought has been
sentenced, and, if applicable, a statement establishing to what extent the
sentence has been carried out.

5. if the Requested State requires additional evidence or information to
enable it to decide on the request for extradition, such evidence or information shall be
submitted to it within such time as that State shall require.

Article VI
_ Translation and Admissibility of Documents

1. All documents submitted by the Requesting State shail be be accompanied.
by a trans translation. into ) the ie Tanguage of fi oft the é Requested State”

2. The documents that accompany an extradition request shall be admitted
as evidence in extradition proceedings if: .

(a) the documents are certified or authenticated by the : appropna iate

accredited diplomatic c or consular - officer of the Requested Stat te in the
Requesting State; or

(b) the documents are certified or authenticated in any othef manner
accepted by the laws in the Requested State.

 

 

Appendix A-9

 

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 10 of 54. PagelD #: 47

 

 

Article VITE
Provisional Arrest

1, In case of urgency, the Requesting State may request the provisional
arrest of the person sought pending presentation of the request for extradition. A
request for provisional arrest shall be transmitted through the diplomatic channel or
- directly between the United States Department of Justice and the Ministry of Justice of
the Republic of Peru.

 

 

2. . The application for provisional arrest shall contain:
(a) a descnption of the person sought;
(b) © the location of the person sought, if known;

(c) a brief statement of the relevant facts of the case, including, if
possible, the time and location of the offense;

{d) a description of the law or laws violated;

(e) a Statement of the existence of a warrant of arrest, or of a finding
of guilt or judgment of conviction, against the person sought; and

 

() a statement that a tequest for extradition for the person sought
will follow. rn

 

3. The Requesting State shall be notified without delay of the disposition of
its application for provisional arrest and the reasons for any denial of such application,

4, A A person who whe is is provisionally a arrested may be discharged ftom custody,

upon the expiration ition of § sixty ixty (60) days fr fom rom the date of of of provisional a arrest pursuan this
Treaty if the OXCCULLVE | authonty of the I > Reque sta
extradition, and the the supporting doc

een ga nee a secre ey ee Seat

 

   

3. The discharge from custody of the person sought pursuant fo paragraph 4
of this Article shall not be an obstacie to the rearrest and extradition of-that person if the
extradition request is received later.

 

 

 

 

 

 

 

 

 

Appendix A-10
 

 

 

Article IX

 

Decision on the Extradition Request and
Surrender of the Person Sought

 

 

 

1. The Requested State shall process the request for extradition in
accordance with the procedures set forth in its law and this Treaty, and shall promptly
Ratiy the Requesting State, through the diplomatic channel, ofits decision regarding
such request, .

2. Lf extradition is granted, the Contracting States shall agree on the time
and place for the surrender of the person sought. If that person is not removed from the
temtory of the Requested State within the time prescribed by the law of that State, if
any, that person may be discharged from custody, and the Requested State may
thereafter refuse extradition for the same offense.

3. If unforeseen circumstances prevent the surrender of the person sought,
the affected Contracting State shall inform the other State, and such States shall agree
on anew date for the suzrender, consistent with the laws of the Requested State,

4. If the request is denied in whole or in part, the Requested State shall
provide an explanation of the reasons for the denial and, upon request, shall provide
copies of pertinent decisions.

 

 

oe Article X
Deferred and Temporary Surrender

1. The Requested State may postpone the extradition proceedings against,
or the surrender of, a person who is being prosecuted or who is serving a sentence in’
that State. The postponement may continue until the prosecution of the person sought
has been concluded or until such person has served any sentence imposed. The
Requested State shail notify the Requesting State as soon as possible of any
postponement pursuant to this paragraph.

 

2. ‘If extradition is granted in the case of a person who is being proceeded
against of is serving a sentence in the Requested State, such State may, in exceptional
cases, temporarily surrender the person sought to the Requesting State exclusively for
the purpose of prosecution. The person so surrendered shall be kept in custody in the
Requesting State and shail be returned to the Requested State after the conclusion of the
proceedings against that person, in accordance with conditions to be determined by
agreement of the Contracting States.

 

 

 

 

 

 

 

Appendix A-ll
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 12 of 54. PagelD #: 49

 

 

Article XI
Concurrent Requests

If the Requested State receives requests from the other Contracting State and
from any other State or States for the extradition of the samme person, either for the same
offense or for different offenses, the executive authority of the Requested State shail
determine to which State it will surrender the person. In making its decision, the
Requested State shall consider all relevant factors, including the following:

 

 

{a) ~ whether the requests were made pursuant to treaty;

 

(b) the place where each offense was committed;
{c) the respective interests of the requesting States;

(d} the gravity of each offense;

 

(e) the possibility of further extradition between the requesting States; and

(D the chronological order in which the requests were received by the

Requested State. °
Article XII -
Seizure and Surrender of Property
1, To the extent permitted under its law, the Requested State may seize and

surrender to the Requesting State all articles, documents, and evidence connected with
the offense for which extradition is granted, The items mentioned in this Article may be
surrendered even when the extradition cannot be effected due to the death,
disappearance, or escape of the person sought.

2. The Requested State may defer the surrender of the items described in
paragraph | of this Article for such time as it is deemed necessary for an investigation
or proceeding in that State. The Requested State may also surrender such items on
condition‘that they be retumed to that State as soon as practicable.

3. The rights of the Requested State or of third parties in such items shall be
duly respected, .

 

 

 

 

 

 

 

Appendix A-12
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 13 of 54. PagelD # #: 50

 

 

16

Article XHT

Rule of Speciality

1. A person extradited under this Treaty may not be detained, tied, or
punished in the Requesting State except for:

(a} an offense for which extradition was granted, or a differently
denominated offense, provided that such differently denominated
offense:

 

(i) is based on the same facts on which extradition was
granied, and would itself be an extraditable offense; or

(ii) —s is. a lesser included offense of an offense for which
extradition was granted;

(b} an offense committed after the extradition of the person; or

(c} an offense for which the executive authority of the Requested
State consents to the person's detention, trial, or punishment. For the
purpose of this subparagraph:

(i} the Requested State may require the submission of the
documents specified in Article VI; and

 

 

Requested | State : may yauthrie while th the mae being
processed,

2. A person extradited wader this Treaty may not be extradited to a third
State for an offense committed prior to such person's surrender uniess the surrendering
State consents.

3. Paragraphs | and 2 of this Article shall not prevent the detention, trial, or
punishment ofan extradited person; or the subsequent extradition of that person toa |
third State, if that person:

{a} leaves the territory of the Requesting State after extradition and
voluntarily returns to it; or .

 

(b) does not leave the territory of the Requesting State within 10
days of the day on which that person is free to leave.

 

 

 

 

 

 

 

Appendix A-13
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 14 of 54. PagelD #: 51

 

 

li

Article XTV
Simplified Procedure for Surrender

If the person sought consents to suzrender to the.Requesting State, the Requested .
State may surrender the person as expeditiously as possible without further proceedings.

Article XV
Transit

1, Either Contracting State may authorize, upon request of the other
Contracting State, transit through its territory of a person surrendered to such other State
by a third State. A request for transit shall be transmitted through the diplomatic
channel or directly between the United States Department of Justice and the Ministry of
Justice of the Republic of Peru. Such request shail contain a description and
identification of the person being transported and a brief statement of the facts of the
case, A person in transit may be detained in custody during the period of transit.

2. No authorization shall be required if one Contracting State is
transporting a person surrendered to it by a third State using air transportation and no
landing is scheduled on the territory of the other Contracting State. If an unscheduled
landing occurs on the terntory of a Contracting State, that State may require a transit
request as provided in paragraph 1 of this Article. [frequired, any such request shal] be
provided within ninety-six (96) hours of the unscheduled landing. The Contracting
State in which the unscheduled- landing occurs may detain the person to be transported
until the transit is effected.

Article XVI
Representation and Expenses

1, The Requested State shall advise, assist, appear in court on behalf of, and
Couey Git ition the Requesting & State in any proceedings arising 0 out of a

 

2. The Requesting State shall bear the expenses related to the translation of
documents and the.transportation to that State of the person sought. The Requested
State shall pay all other expenses incurred in that State by reason of the extradition
proceedings. .

3. Neither Contracting State shall make any pecuniary claim against the
other State arising out of the arrest, detention, custody, examination, or surrender of
persons sought under this Treaty.

 

 

 

 

 

 

Awrnansbiar A TA

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 15 of 54. PagelD #: 52

 

 

 

12

 

 

 

 

 

 

Article XVH
Consultation
The United States Department of Justice and the Ministry of Fustice of the
Republic of Peru may consult with each other directly in connection with the processing

of individual cases and in furtherance of maintaining and improving procedures for the
implementation of this Treaty.

Article XVill

Application,

 

The provisions of this Treaty shall apply from the date of its entry into force:
i tt I A I Nt rt ert

{a) te. pending extradition requests for which a final decision has not
yet been rendered; and,

 

  

 

 

 

ress
we at {b) to extradition requests initiated subsequent to such entry into
ate” force, even if the crimes were committed prior to that date sprovided that
at the time of their commission they constituted offenses under the laws
in both Contracting States. : .
SP, é-

 

 

 

 

 

 

 

Appendix A-15
ats

Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 16 of 54. PagelD #: 53

 

 

 

 

Article XIX.
Final Clauses

1. This Treaty shall be subject to ratificition, and will enter into force upon
exchange of the mstruments of ratification. The mstruments of ratification shall be
exchanged as soon as possible.

2. Upon the entry into force of this Treaty, the Treaty on Extradition
Between the United States of America and the ‘Republic OF Peru, si signed j ai Lima
November 28, 1899, and related agreement of February 15,1990, done at Cartagena,

Colombia, shall become r null 2 and void.

3. Either Contracting State may terminate this Treaty when it deems such
action appropriate by giving written notice thereof to the other Contracting State. The
termination shall be effective six months after the date of such natice.

IN WITNESS WHEREOF, the undersigned, being duly authorized by their
respective governments, have signed this Treaty.

DONE tn duplicate, at Lima, i in the English and the Spanish languages, both

texis being equally authentic, this ae" “day of fg , 2001,
FOR THE UNITED STATES FOR THE REPUBLIC
OF AMERICA: OF PERU:

PR AIA Bek laws

 

 

Appendix A-16

 

 

 

 

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 17 of 54. PagelD #: 5A

Case: 16-4748 Document: 71 Filed: 05/11/2018 Page: 1

IN THE UNITED STATES COURT OF APPEALS

 

 

 

 

 

FOR THE SIXTH CIRCUIT
UNITED STATES OF AMERICA, ) CASE NO, 16-4261 ~
PlaintiffAppellee, )
ve ) GOVERNMENT’S RESPONSE
} OPPOSING BARTOLPS MOTION —
ERIC BARTOLL, © ) TO STAY RESOLUTION OF HIS
- - . ) PETITION FOR REHEARING AND
Defendant-Appellant. ) REOPEN THE CASE BEFORE THE —
. ) PANEL © cS

On March 16, 2018, this Court issued its opmion denying
; defendant-appellant Eric Bartoli’s appeal. Among other things, this Court rejected
several claimed sentencing errors, noting that, notwithstanding the joint |
recommendation for a lower, Guideline-range sentence, the district court largely
based its 240-month sentence on the severe financial harm that Bartoh had caused
his many victims, his leadership role in the scheme, the fact that he fied to Peru to
avoid prosecution, and his initiation of another, multimillion-dollar fraud scheme
while there. (Doe. 62-2: Opinion, Page 3, 7, 8-9, 12). Bartoli sought an extension
of time to file a petition for rehearing and subsequently filed that petition. |
Thereafter, he filed the instant motion.

‘The United States of America opposes Bartoli’s current motion to stay
— res olution of his pending petition for rehearing and reopen his case before the
panel concerning tus new claim about the applicable statutory maximum penalties

Appendix -L

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 18 of 54. PagelD #: 55

Case: 16-4748 Document: 71 Fited: 05/11/2018 Page: 2

 

for his securities, mail, and wire fraud convictions (Counts 2, 4, and 5), While the
government agrees now, and will acknowledge if later before the district court, that \. -

oo, ‘|
the district court did not apply the correct statutory maximum penalties to Counts ‘

2, 4, and 5 at sentencing, Bartoli must raise this claim in the district court via‘a

 

petition under 28 US.C. § 2255. It is not now properly before this Court.

As Bartoli acknowledges, he overlooked this issue “[From the inception of
the case through the filing of the Petition for Rehearing on April 30, 2018 (refiled
on May pH” (Doc. 68: Bartoli’s Motion, Page 1). Further, he has presented no
authority demonstrating that this Court, after issuing its opinion, is the proper
"forum for addressing this newly asserted issue. As such, the government requests

that this Court deny Bartoli’s request in favor of him instead seeking Section 2255

*y
x

ee

 

 

relief from the district court. The government concedes, and thus will not in the

 

ne en te

 

 

. future contest, that the district court apphed t the ‘wrong statutory maximums for

 

 

 

Counts 2, 4, and 5. sé

—_— pate ee a ee

 

Specifically, Bartoli argues that the parties, the U.S. Probation Department,
and the district court all mistakenly beheved that a 20-year statutory maximum
applied to his securities, mail, and wire fraud offenses when, in fact, lower

statutory maximum penalties applied to those offenses at the time he committed

those critnes. The government agrees that Bartoli’s charged and admitted offense
cn annans nae

 

 

_ conduct for his securities, mail, and v wire fraud offenses ended by August.27, 1999.

ape ee I A ra ETS

 

 

ee Ee

 

ete

rr

 

2
Appendix B-2
tacos ceneonanid

Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 19 of 54. PagelD #: 56

10
1i
12
13
L4
15
16
17
18
19
20
2i
22

23

_ 24

25

 

Case: 5:03-cr-00387-JRA Doc #:65 Filed: 07/07/17 1 of 9. PagelD #: 463

1
UNTTED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plainti£{f, Case No. 5:03CR387
Akron, Chio
VS. Thursday, October 29, 2015

1:30 p.m.

BRIC V. BARTOLI,

Defendant.

TRANSCRIPT OF ARRATGNMENT
BEFORE THE HONORABLE JOHN R. ADAMS
UNITED STATES DISTRICT JUDGE

APPEARANCES: —

For the Government: Antoinette T. Bacon
Christos N. Georgalis
Office of the U.S. Attorney - Cleveland
Carl B, Stokes U.S. Courthouse
801 Superior Avenue, West, Suite 400
Cleveland, Ohio 44113
(216) 622-3600

For the Defendant: Barry M. Ward
, Law Office of Barry M. Ward
1000 National City Center
One Cascade Plaza
Cleveland, Ohio 44113
(330) 535-1555

Court Reporter: Caroline Mahnke, RMR, CRR
Federal Building & U.S. Courthouse
2 South Main Street, Suite 568.
Akron, Ohio, 44308
(330) 252-6021

Proceedings recorded by mechanical “stenography; transcript
produced by computer-aided transcription.

Appendix C~1

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 20 of 54. PagelD #: 57
Case: 5:03-cr-00387-JRA Doc #: 65 Filed: 07/07/17 9 of 9. PagelD #: 471

 

 

 

9
1 MR. GEORGALIS: Nothing further, Judge. Thank
2 you.
3 THE COURT: Mr. Ward?
4 MR, WARD: Nothing on behalf of the defendant,
5° Sir.
6 THE COURT: All right. That's how we will
7 proceed.
8 Mr. Bartoli, cooperate with Mr. Ward. He has been
9 around a long time. He's seasoned. And he'll assist you in
10 your defense of the matter. -
11 "THE: DEFENDANT: IT will.
12 THE COURT: Thank you. That will be the Court's
13 order.
14 (Proceedings concluded at 1:40 p.m.)
15
16 CERTIFICATE
17?
18 I certify that the forgoing is a correct
i9 transcript from the record of proceedings in the
20 above-entitled matter.
21
22 S/Caroline Mahnke 7/7/2017
23 | _ Caroline Mahnke, RMR, CRR Date
24
25
Appendix C-2

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 21 of 54. PagelD #: 58

TREATIES AND OTHER INTERNATIONAL ACTS SERIES 03-825

 

EXTRADITION.

Treaty Between the
UNITED STATES OF AMERICA
and PERU

Signed at Lima July 26, 2001

 

whe

Appendix A-1-

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 22 of 54. PagelD #: 59

 

NOTE BY THE DEPARTMENT OF STATE

Pursuant to Public Law 89—-497, approved July 8, 1966
(80 Stat. 271; 1 U.S.C. 113)--—

“., the Treaties and Other International Acts Series issued

under the authority of the Secretary of State shall be competent
evidence ... of the treaties, international agreements other than

treaties, and proclamations by the President of such treaties and

international agreements other than treaties, as the case.may be,
therein contained, in all the courts of law and equity and of matitime

jurisdiction, and in all the tribunals and public offices of the

United States, and of the several States, without any further proof
ot authentication thereof”

 

Appendix A~2

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 23 of 54. PagelD #: 60

PERU
Extradition

Treaty signed at Lima July 26, 2001,
Transmitted by the President of the United States of America
to the Senate May 8, 2002 (Treaty Doc. 107-6,
107" Congress, 2d Session),

Reported favorably by the Senate Committee on Foreign Relations
October 8, 2002 (Senate Executive Report No, 107-12,
107" Congress, 2d Session);

Advice and consent to ratification by the Senate

. November 14, 2002;

Ratified by the President January 23, 2003;

Exchange of instruments of ratification at Washington
August 25, 2003;

Entered into force August 25, 2003.

 

 

 

Appendix A-3
wht

Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 24 of 54. PagelD #: 61

 

 

EXTRADITION TREATY
BETWEEN
THE UNITED STATES OF AMERICA
AND

THE REPUBLIC OF PERU

 

 

 

 

 

 

Appendix A-4

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 25 of 54. PagelD #: 62

 

 

 

‘The United States of America and the Republic of Peru (hereinafter also, the
"Contracting States”),

Recalling the Treaty on Extradition Between the United States of America and
the Republic of Peru, signed at Lima November 28, 1899, and related agreement of
February 15, 1990, done at Cartagena, Colombia,

 

Desiring to enhance cooperation between the two States in the suppression of
” erime; .

 

 

Have agreed as follaws:

 

 

 

 

 

 

 

 

Appendix A-5
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 26 of 54. PagelD #: 63

 

 

Articie I
Obligation to Extradite

The Contracting States agree to extradite to each other, pursuant to the
provisions of this Treaty, persons whom the authorities in the Requesting State have
charged with, found guilty of, or sentenced for, the commission of an extraditable
offense.

Article
Extraditable Offenses

1. An offense shall be an extraditable offense if it is punishable under the
jaws in both Contracting States by deprivation of liberty for a maximum period of more
than one year or by a more severe penalty.

2.' An offense shail also be an extraditable offense if it consists of an .
attempt or a conspiracy to commit, or association or participation in the commission of,
any offense described in paragraph 1.

3. For the purposes of this Article, an offense shail be an extraditable
offense, regardless of:

{a) whether the laws in the Contracting States place the offense
within a different category of offenses or describe the offense by
different terminology, so long as the underlying conduct is criminal in
both States;

(b) whether the offense is one for which the laws of the Requesting
State require, for the purpose of establishing jurisdiction of its courts,
evidence of interstate transportation, or the use of the mails or other
facilities affecting interstate or foreign commerce, as elements of the
specific offense; or

{c) where the offense was committed.

4, If extradition has been granted for one or more extraditable offenses, it
shail also be granted for any other offense specified in the request even if the latter
offense is punishable by one year or less of Geprivation ¢ of liberty, provided that ail other
requirernents for extradition are met.

 

 

 

 

 

 

Appendix A-6

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 27 of 54. PagelD #: 64

 

 

Article III
Extradition of Nationals

Extradition shall not be refused on the ground that the person sought is a
national of the Requested: State.

Article IV
Bases for Denial of Extradition
1. Extradition shall not be granted:

(a) if the person sought bas been convicted or acquitted in the
Requested State for the offense for which extradition is requested.
However, extradition shall not be precluded by the fact that the
authorities in the Requested State have decided not to prosecute the
person sought for the same acts for which extradition is requested, or to
discontinue any criminal proceedings that have been instituted against
the person sought for those acts; or

(b) if prosecution of the offense or execution of the penalty is barred
by I lapse of time under the laws. of of the, Regu esting | State,”

a tn NE

   

2. Extradition shall not be granted if the offense for which extradition is
requested constitutes a political offense. For the purposes of this Treaty, the following
offenses shall not be considered to be political offenses:

(a) a murder or other violent crime against the person of a Head of
State of one of the Contracting States, or of a member of the Head of
State's family;

(b) genocide, as described in the Convention on the Prevention and
Punishment of the Crime of Genocide, done at Paris on December 9,
1948;

{c) an offense for which both Contracting States have the obligation
pursuant to a multilateral international agreement to extradite the person
sought or to submit the case to their competent authorities for decision as.
to prosecution, including, but not limited to:

(i) illicit drag trafficking and related offenses, as described in
the United Nations Convention Against Dlicit Traffic in Narcotic
Drugs and Psychotropic Substances, done at Vienna on
December 20, 1988; and

(i) offenses related to terrorism, as set forth in multilateral
international agreements to which both Contracting States are

parties; and

 

(d)  anattempt or conspiracy to commit, or association or
participation in the commission of, any of the foregoing offenses.

 

 

 

 

 

 

Appendix A-7.

 

 
Case: 5:19-cv- /-01841- JRA Doc #: 1-4 Filed: 08/13/19 28 of 54. PagelD #: 65

 

 

3. Extradition shall not be granted if the executive authority of the
Requested State determines that the request was politically motivated.

4. The executive authority of the Requested State may refuse extradition for
offenses under military law which are not offenses under ordinary criminal law,

5. The executive authority of the Requested State may refuse extradition if
the person sought would be tried, or punished as the result of a trial, under extraordinary
criminal laws or procedures in the Requesting State,

Article V
Death Penalty

L. When the offense for which extradition is sought is punishable by death
under the laws in the Requesting State and is not punishable by death under the laws in
the Requested State, the executive authority of the Requested State may refuse
extradition unless the Requesting State provides an assurance that the person sought
will not be executed. In cases in which such an assurance is provided, the death penalty
shall not be carried out, even if imposed by the courts in the Requesting State.

 

2. Except in instances in which the death penalty applies, extradition shall
not be refused, nor conditions imposed, on the basis that the penalty for the offense is
greater in the Requesting State than in the Requested State.

Article VI

Extradition Procedures and Required Documents

 

aL Ail requests for extradition shall be made in writing and submitted
through the diplomatic ¢ channel,

 

2. All requests for extradition shall be supported by:

The pobihou her) (a) documents, statements, or other -types s of information that,
my address - describe the the identity ‘and 1d probable | location of the person : sought;

 

(b) information describing the facts of the offense and the procedural
history ofthe case;

(c) the text of the laws deseribing the essential elements of, and the,
I» applicable punishment for, the offense for which extradition 1s requested;

 

(d) the text of the laws indicating that neither the prosecution nor the
execution of the penalty are barred by lapse of tim time ix mt 1 the R "Requesting

State: and od

 

(e) the documents, statements, or other types of information
specified in paragraph 3 or paragraph 4 of this Article, as applicable.

 

 

 

 

 

 

Appendix A-8
aw

“eapae

Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 29 of 54. PagelD #: 66

 

 

 

 

3. A request for extradition of a person who is sought for prosecution shall
also be supported by:

(a) a copy of the warrant or order of atrest issued by a a judge or other,
competent authority; ~

rn ned ge ne

 

(6b) =acopy of the charging document; and
rt rt rere ptt er tamer eee te

. (c} such evidence as would be sufficient to justify the committal for

 

 

\- ,
> . : :
Wink’ 2 trial of the person If the offense had been committed in the Requested
mal Of the p ithe offense had been committed in the Kequesicc |
aN Be 92 - State.
yn en" ;
4, A request for extradition relating to a person who has been found guilty

of, or sentericed for, the offense for which extradition ts sought shall also be supported
by: :
(a) a copy of the judgment of conviction or, if such copy is not

available, a statement by a cornpetent judicial authority that the person
has been found guilty;

(b) — evidence or information establishing that the person sought is the
person to whom the finding of guilt refers; and

(c) a copy of the sentence imposed, if the person sought has been
sentenced, and, if applicable, a statement establishing to what extent the
sentence has been carried out. ,

5. If the Requested State requires additional evidence or information to

enable it to decide on the request for extradition, such evidence or information shall be
submitted to it within such time as that State shall require.

Article VIE
Translation and Admissibility of Documents

i. All 1 documents ¢ submitted by the Requesting State ‘Shall § be; accompanied.
by a trans translation 1 in ~

 

the 1¢ language a oft the e Requested | State”

 

2. The documents that accompany an extradition request shall be admitted
as evidence in extradition proceedings if: .

(a) the documents are certified or authenticated by the  approprial igte

accredited. diplomatic o1 or o consular Officer of the he Requested § State in the

Requesting State; or

(b} . the documents are certified or authenticated in any othef manner
accepted by the laws in the Requested State.

 

 

Appendix A-9

 

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 “Filed: 08/13/19 30 of 54. PagelD #: 67

 

 

Article VII
Provisional Arrest

1. In case of urgency, the Requesting State may request the provisional
arrest of the person sought pending presentation of the request for extradition, A
request for provisional arrest shal) be transmitted through the diplomatic channel or

. directly between the United States Department of Justice and the Ministry of Justice of

the Republic of Peru,

2. _. The application for provisional arrest shall contain:

(a} a description of the person sought;

(b) — the Jocation of the person sought, if known;

(c) a brief statement of the relevant facts of the case, including, if
possible, the time and location of the offense;

(4d) a description of the law or laws violated;

(e) a statement of the existence of a warrant of arrest, or of a finding
of guilt or judgment of conviction, against the person sought; and

(H a statement that a request for extradition for the person sought
will follow. —

 

3. The Requesting State shall be notified without delay of the disposition of
its application for provisional arrest and the reasons for any denial of such application.

4, A A person who who is provisionally arrested may be discharged fiom custody,
upon the the expiration of sixty ixty (60) days from the ¢ date of of provisional | arrest pursuant to ‘this
Treaty if the executive authority of the - Requested ‘State has not recer Tequest for

extradition am and th the S supporting documents r ‘required i in “Article” VI.

  

5. The discharge from custody of the person sought pursuant to paragraph 4
of this Article shall not be an obstacle to the rearrest and extradition of that person if the
extradition request is received later.

 

 

 

 

 

$a.

> Appendix A-10

 

 

 
 

 

 

Article IX

Decision on the Extradition Request and
Surrender of the Person Sought

1. The Requested State shall process the request for extradition in
accordance with the procedures set forth in its law and this Treaty, and shall promptly
RouFY the Requesting Stale through the diplomatic channel, of its decision regarding

such request.

2. If extradition is granted, the Contracting States shall agree on the time
and place for the surrender of the person sought. If that person is not removed from the
temitory of the Requested State within the time prescribed by the law of that State, if
any, that person may be discharged from custody, and the Requested State may
thereafter refuse extradition for the same offense.

 

3. If unforeseen circumstances prevent the surrender of the person sought,
the affected Contracting State shall inform the other State, and such States shall apree
on a new date for the surrender, consistent with the laws of the Requested State.

4, if the request is denied in whole or in part, the Requested State shall
provide an explanation of the reasons for the denial and, upon request, shall provide
copies of pertinent decisions.

Article X

Deferred and Temporary Surrender
1. The Requested State may postpone the extradition proceedings against,
or the surrender of, a person who is being prosecuted or wha is serving a sentence in’
that State. The postponement may cantinve until the prosecution of the person sought
has been concluded or until such person has served any sentence imposed, The
Requested State shall notify the Requesting State as soon as possible of any
postponement pursuant to this paragraph.

2. ‘If extradition is granted in the case of a person who is being proceeded
against or is serving a sentence in the Requested State, such State may, in exceptional
cases, temporarily surrender the person sought to the Requesting State exclusively for
the purpose of prosecution. The person so surrendered shall be kept in custody in the
Requesting State and shall be returned to the Requested State after the conclusion of the
proceedings against that person, in accordance with conditions to be determined by
agreement of the Contracting States. :

 

 

 

Appendix All

 

 

 

 

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 32 of 54. PagelD #: 69

 

 

 

 

Article Xi
Concurrent Requests

If the Requested State receives requests from the other Contracting State and
from any other State or States for the extradition of the same person, either for the same
offense or for different offenses, the executive authority of the Requested State shall
determine to which State it will surrender the person. In making its decision, the
Requested State shall consider all relevant factors, mcluding the following:

(a) ° whether the Tequests Were made pursuant to treaty;
{b} the place where each offense was committed;

{c) the respective interests of the requesting States;

(d) the gravity of each offense;

{e} the possibility of further extradition between the requesting States; and

(f) the chronological order in which the requests were received by the

Requested State. .
Article XTI
Seizure and Surrender of Property
i, To the extent permitted under its law, the Requested State may seize and

surrender to the Requesting State all articles, documents, and evidence connected with
the offense for which extradition is granted. The items mentioned in this Article may be
surrendered even when the extradition cannot be effected due to the death,
disappearance, or escape of thg person sought.

2. The Requested State may defer the surrender of the items described in
paragraph | of this Article for such time as it is deemed necessary for an investigation
or prageeding in that State. The Requested State may also surrender such items on
condition that they be returned to that State as soon as practicable.

3. The nghts of the Requested State or of third parties in such iterns shall be
duly respected.

 

 

 

 

Appendix A-12

.

‘

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 33 of 54. PagelD #: 70

 

 

10

Article XT

 

Rule of Speciality

1, A person extradited under this Treaty may not be detained, tried, or
punished in the Requesting State except for:

{a} an offense for which extradition was granted, or a differently
denominated offense, provided that such differently denominated
offense:

G} is based on the same facts on which extradition was
granted, and would itself be an extraditable offense; or

(li) is. a lesser included offense of an offense for which
extradition was pranted;

(b) an offense committed after the extradition of the person; or
(c} an offense for which the executive authority of the Requested

State consents to the person's detention, trial, or punishment. For the
purpose of this subparagraph:

 

() the Requested State may require the submission of the
documents specified in Article VI; and

 

(ii) the person extradited may be detained by the Requesting
aoe ae th

 
 

   

State for 90 days, or for ‘such ‘longer period Loft eS
Requested : State may a uthoriz e, while the request i s being

processed.

 

2. A person extradited under this Treaty may not be extradited to a third
State for an offense committed prior to such person's surrender unless the surrendering
State consents.

3. Paragraphs 1 and 2 of this Article shall not prevent the detention, trial, or
punishment ofan extradited person; or the subsequent extradition of that person toa |
third State, if that person:

(a) leaves the territory of the Requesting State after extradition and
voluntarily returns to it; or -

{b} does not leave the territory of the Requesting State within 10
days of the day on which that person is free to leave.

   

 

 

 

 

 

Appendix A-13
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 34 of 54. PagelD #: 71

 

 

11

Article XIV
Simplified Procedure for Surrender

If the person sought consents to surrender to the Requesting State, the Requested .
State may surrender the person as expeditiously as possible without further proceedings.

Article XV
Transit

1. Hither Contracting State may authorize, upon request of the other
Contracting State, transit through ifs territory of a person surrendered to such other State
by a third State. A request for transit shall be transmitted through the diplomatic
channel or directly between the United States Department of Justice and the Ministry of
Justice of the Republic of Peru. Such request shall contain a description and
identification of the person being transported and a brief statement of the facts of the
case. A person in transit may be detained in custody during the period of transit.

2. No authorization shall be required if one Contracting State is
transporting a person surrendered to it by a third State using air transportation and no
landing is scheduled on the territory of the other Contracting State. If an unscheduled
landing occurs on the territory of a Contracting State, that State may require a transit
request as provided in paragraph 1 of this Article. If required, any such request shall be
provided within ninety-six (96) hours of the unscheduied landing. The Contracting
State in which the unscheduled landing occurs may detain the person to be transported
until the transit is effected,

Article XVI

Representation and Expenses

The Requested State shail advise, assist, appear in court on behalf of, and

represent the interests of the Requesting | State in any y proceedings arising 0 out ¢ utofa_ ao
request for extradition,

2. The Requesting State shall bear the expenses related to the translation of
documents and the transportation to that State of the person sought. The Requested
State shall pay all other expenses incurred in that State by reason of the extradition
proceedings, .

3. Neither Contracting State shall make any pecuniary claim against the
other State arising out of the arrest, detention, custody, examination, or surrender of
persons sought under this Treaty,

 

 

 

 

 

 

ArwnanAiw A 1A

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 35 of 54. PagelD #: 72

 

 

 

ee,

Article XVII
Consultation
The United States Department of Justice and the Ministry of Justice of the
Republic of Peru may consult with each other directly in connection with the processing

of individual cases and in furtherance of maintaining and improving procedures for the
implementation of this Treaty.

Article XVII

Application

 

The provisions of this Treaty shall apply from the date of its entry into force:

(a) _ to pending extradition requests for which a final decision has not
yet beon rendered; and.

 

oe (b) to extradition requests initiated subsequent to such entry into
° force, even if the crimes were committed prior to that date provided that
at at the time of their commission they constituted offenses inder the laws

in) both | Contracting $ States, :

 

“al

 

 

 

 

 

 

Appendix A-15

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 36 of 54. PagelD #: 73

 

 

3

Article XIX
Final Clauses

1. This Treaty shall be subject to ratification, and will enter into force upon
exchange of the instruments of ratification. The instruments of ratification shall be
exchanged as soon as possible.

2. Upon the entry i into force of this Treaty, the Treaty on Extradition
Between the United States of America and the Republic of | Peru, si signed ‘at Lima
November 28, 1899, and related apreement of February 15,1990, done at Cartagena,
Colombia, shall become null and void.

ne En ny

3, Either Contracting State may terminate this Treaty when it deems such
action appropriate by giving written notice thereofto the other Contracting State. The
termination shall be effective six months after the date of such notice.

IN WIFNESS WHEREOF, the undersigned, being duly authorized by their
respective governments, have signed this Treaty.

DONE in duplicate, at Lima, i in the English and the Spanish languages, both
texts being equally authentic, this ke" “day of pA , 2001.

FOR THE UNITED STATES FOR THE REPUBLIC
OF AMERICA: OF PERU:

Pr R. Hdd Keke. hese

 

 

 

 

 

 

Appendix A-16

 

 

 
Case: 5:19:¢v-01841-JRA Doc #: 1-4 Filed: 08/13/19 37 of 54. PagelD #: 74

Case: 16-4748 Document: 71 Filed: 05/11/2018 Page: 1

IN THE UNITED STATES COURT OF APPEALS
FOR THE SIXTH CIRCUIT

 

 

 

 

 

UNITED STATES OF AMERICA, ) CASE NO. 16-4261 —
Plaintiff-Appellee, — )
) a
ve ) GOVERNMENT’S RESPONSE
) OPPOSING BARTOLP?S MOTION —
ERIC BARTOLI, | ) TOSTAY RESOLUTION OF AIS
: - ) PETITION FOR REHEARING AND
Defendant-Appellant. ) REOPEN THE CASE BEFORE THE ~
| ) PANEL _ OS :

On March 16, 2018, this Court issued its opinion denying

_ defendant-appellant Eric Bartoli’s appeal. Among other things, this Court rejected

several claimed sentencing errors, noting that, notwithstanding the joint

recommendation for a lower, Guideline-range sentence, the district court largely

based its 240-month sentence on the severe financial harm that Bartoli had caused

his many victims, his leadership role in the scheme, the fact that he fled to Peru to
avoid prosecution, and his initiation of another multimiltion-dollar fraud scheme
while there. | (Doce. 62-2: Opinion, Page 3,7, 8-9, 12). Bartoli sought an extension
of time to file a petition for rehearing and subsequently filed that petition. |
Thereafter, he filed the instant motion.

The United States of America opposes Bartoli’s current motion to stay

~ resolution of his pending petition for rehearing and reopen his case before the

panel concerning his new claim about the applicable statutory maximum penalties

Appendixgp -t

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 38 of 54. PagelD #: 75

Case: 16-4748 Document: 71 Filed: 05/11/2018 Page: 2 .

   

for his securities, mail, and wire fraud convictions (Counts 2, 4, and 5). While the
government agrees now, and will acknowledge if later before the district court, that \e -
the district court did not apply the correct statutory maximum penalties to Counts \
2, 4, and 5 at sentencing, Bartoli must raise this claim in the district court via‘a
petition under 28 US.C. § 2255. It is not now properly before this Court.

As Bartoli acknowledges, he overlooked this issue “{f]rom the inception of
the case through the filing of the Petition for Rehearing on April 30, 2018 (refiled
on May 1)” (Doc. 68: Bartoli’s Motion, Page 1). Further, he has presented no .
authority demonstrating that this Court, after issuing its opinion, is the proper

"forum for addressing this newly asserted issue. As such, the government requests

that this Court deny Bartoli’s request in favor of him instead seeking Section 2255

ay
X

relief from the district court. The government concedes, and thus will not in the

 

. future contest, that the district court applied the wrong statutory maximums for

re Ae RA el A eet ak et er ae

Counts 2, 4, and ° 5.3

 

 

 

Specifically, Bartoli argues that the parties, the U.S. Probation Department,
and the district court all mistakenly believed that a 20-year statutory maximum
applied to his securities, mail, and wire fraud offenses when, in fact, lower

statutory maximum penalties applied to those offenses at the time he committed

those crimnes. The government agrees that Bartoli’s charged and admitted offense

 

 

_ conduct for his securities, mail, and wire fraud offenses ended by August.27, 1999.

ie pen

 

 

 

eT MIT At
ee .

2
Appendix B-2

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 39 of 54. PagelD #: 76

LO
Ll
12
13
14
L5
Lo
17
18
19
20
2i
22
23

24

29

 

Case: 5:03-cr-00387-JRA Doc #: 65 Filed: 07/07/17 1 of 9. PagelD #: 463

1
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case No. 5:03CR387
Akron, Chio
vs. Thursday, October 29, 2015

1:30 p.m.

ERIC V. BARTOLI,

Defendant.

TRANSCRIPT OF ARRATGNMENT
BEFORE THE HONORABLE JOHN R. ADAMS
UNITED STATES DISTRICT JUDGE

APPEARANCES:

For the Government: Antoinette T. Bacon
Christos N. Georgalis
Office of the U.S. Attorney - Cleveland
Carl B. Stokes U.S. Courthouse
801 Superior Avenue, West, Suite 460
Cleveland, Ohio 44113
(216) 622-3600

For the Defendant: Barry M. Ward
, Law Office of Barry M. Ward
1000 National City Center
One Cascade Plaza
Cleveland, Ohio 44113
(330) 535-1555

Court Reporter: Caroline Mahnke, RMR, CRR
Federal Building & U.S. Courthouse
2 South Main Street, Suite 568.
Akron, Ohio, 44308
(330) 252~6021

‘Proceedings recorded by mechanicalstenography; transcript

produced by computer-aided transcription.

Appendix C-1

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 40 of 54. PagelD #: 77
Case: 5:03-cr-00387-JRA Doc #: 65 Filed: 07/07/17 9 of 9. PagelD #: 4714

 

 

)
1 MR. GEORGALIS: Nothing further, Judge. Thank
2 you.
3 THE COURT: Mr. Ward?
4 MR, WARD: Nothing on behalf of the defendant,
5° sir.
6 THE COURT: Ali right. ‘That's how we will
7 proceed.
8 Mr. Bartoli, cooperate with Mr. Ward. He has been
9 around a long time. Ho's seasoned, And he'll assist you in
10 your defense of the matter.
Li THE DEFENDANT: T will.
12 THE COURT: Thank you. That will be the Court's
13 order,
14 (Proceedings concluded at 1:40 p.m.)
15
16 CERTIFICATE
17
18 I certify that the forgoing is a correct
19 transcript from the record of proceedings in the
20 above-entitled matter.
21
22 S/Caroline Mahnke 7/7/2017
23 | . Caroline Mahnke, RMR, CRR Date
24 |
25
Appendix Cc-2

 

 

 
Case: 5:19-cv-01841-JRA Doc#:1-4 Filed: 08/13/19 41 of 54. PagelD #: 78

' UNITED STATES COURT OF APPEALS

 

FOR THE SIXTH CIRCUIT

No. 16-4748
UNITED STATES
Appellee

V.

ERIC BARTOLI
Defendant-Appellant |

MOTION TO STAY RESOLUTION OF PETITION FOR REHEARING
So AND TO REOPEN THE CASE BEFORE THE PANEL TO RAISE . .
ws 2 é CONSTITUTIONAL PLAIN ERROR CONCERNING
ee STATUTORY MAXIMUM SENTENCE

 

Defendant-Appellant, Eric Bartoli, respectfully moves that the Court stay

resolution of the pending Petition for Rehearing and reopen the case before the

: ¥ ; a
. panel so that he may raise é constitutional plain error concerning the illegal ~
consutulonal "pia

sentences that the District Court imposed in excess of the then-applicable statutory
uy ‘
oy

maximum sentence. From inception of the case through the filling of the Petition

ree I eer Fe

for Rehearing on April 30, 2018 (refiled on May 1); “undersigned appellate counsel,

 

«predecessor trial counsel, ‘the government, Probation, and the District Court i itself

 

es

had all overlooked this issue:

 

All three of Mr. Bartoli’s concurrent 20-year sentences are illegal, in
violation of the Ex Post Facto Clause, because at the time of his offense conduct,
_ from 1995 to 1999, the statutory maximum sentences for the relevant counts of

i

Appendix D-1

 

 
~- Ease: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 42 of 54. PageltD’#: 79 ~

conviction were 5 years (count 4: wire fraud, 18 U.S.C. § 1343 (2001); count 5:
mail fraud, 18 U.S.C. § 1341 (2001) and 10 years (count 2: securities fraud, 15
USC. § 78ff(a) (2001)), respectively. Accordingly, Mr. Bartoli’s sentence should
be vacated, and his case should be remanded for resentencing before a different |
District Judge.

Mr. Bartoli recognizes that “as a general rule, this Court will not consider
arguments not presented in a party’s opening brief.” United States v. Goodson,
700 Fed. Appx. 417, 423 1.6 (6th Cir. 2017) (citing Hutton v. Mitchell, 839 B3d

486, 498 (6th Cir. 2016)).

However, because this rule is procedural and ‘not jurisdictional, this

ane Tore np or

Court may excuse a default. Hutton, 839 F.3d at 498. On occasion,
this Court departs from this rule in “exceptional circumstances or
particular circumstances or when the rule would produce a plain
miscarriage of justice.” Reed v. PST Vans, Inc., 156 F.3d 1231 (6th
Cir. 1998). “[Whether or not the circumstances of a particular case
justify deviation from the normal rule of waiver is left largely to the
discretion of the appellate court.” Firyman v. F ederal Crop Ins. Corp.,
936 F. 2d 244, 251 (6th Cir. 1991). .

id. In the circumstances here, permitting Mr. Bartoli to continue serving an illegal
sentence would be unjust. Moreover, it would be in the interest of judicial
economy to resolve the issue promptly in this Court as part of the diréct dppeal,
rather than requiring Mr. Bartoli to raise the issue in a collateral civil action
pursuant to 28 U.S.C. § 2255, either directly or as a particular instance of

_ ineffective assistance of counsel.

2

Appendix D-2

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 43 of 54. PagelD #: 80

In further support of this motion, Mr. Bartoli states as follows:
1. Mr. Bartoli was sentenced to the following concurrent terms of
imprisonment on the following counts of conviction:

Count Charge | Senténce

1 Conspiracy, 18 U.S.C. § 371 60 months
2 Securities Fraud,
15 U.S.C. §§ 78}(b) and 78ff(a) 240 months
3 Sale of Unregistered Securities, . .
15 U.S.C. §§ 77e(a) and 77x 60 months
4 Wire Fraud, 18 U.S.C. § 1343 240 months
5 Mail Fraud, 18 U.S.C. § 1341 240 months

~ 8-10 Attempted Tax Evasion,
26 U.S.C. § 7201 ' 60 months

J udgment, R.44, Pagelb## 270-72.

2. All of the alleged offense conduct as to every count charged in the
indictment had concluded by August 27, 1999. See Indictment, R.2, Pagel Dit 5,
16, 22, 23, 30, 50, 53, 55, 56, 57 (alleging that criminal conduct occurred from “ in
or about 1995” through “on or about August 27, 1999” or on particular, earlier
dates); see also Judgment, R.44, PagelDi. 270 (stating, as to each count of
conviction, that “offense ended” as of 08/27/1999).

3. The Sarbanes Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745,
increased the statutory maximum sentences for mail fraud, wire fraud, and

3

Appendix D-3
Case: 5:49=cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 44 of 54. PagelD #: 81° =~

securities fraud to 20 years. Prior to 2002, the statutory maximum sentence for

mail fraud and wire fraud was 5 years, see id, Sec. 903 (amending mail and wire

—_—e ee a eee

fraud statutes, 18 U.S.C. §§ 1341 and 1343, by “striking ‘five’ and inserting ‘20°”),

 

 

 

1106 (amending securities fraud | penalties, | IS U.S.C: 28 fifa), by “striking * .

imprisoned for not more than 10 years’ and inserting © ... imprisoned for not more

than 20 years.””).

4, Imposing a sentence on Mr. Bartoli in excess of the statutory
maximums in effect at the time of his offense conduct violates the Ex Post Facto
Clause of the United States Constitution. See United States v. Lanham, 6 17 F.3d

873 (6th Cir. 2010) (“The Fx Post Facto Clause ‘bars application of a law that

tn tte et OC ene payee Epa TE HR ag a AP wm beh me

changes the punishment, and inflicts a greater punishment, than the law annexed to

the crime, when committed. °”>) (quoting Johnson v. United States, 529 U.S. 694,

699 (2000) (internal citations and quotations omitted)).
5. | Throughout proceedings below, all parties, including the District

Court, acted on the erronéous assumption that the applicable statutory maximum

sentence for mail fraud, wire fraud, and securities fraud was 20 years. See Plea

Agreement, R.34, PageID## 2-3 (erroneously setting forth purported maximum °

sentence of 20 years for ‘mail, wite, and securities fraud); Plea Transcript, R. 53,

- PagelD## 330-32 (court erroneously advised Mr. Bartoli that maximum sentence

4
' Appendix p-4

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 45 of 54.” PagelD #: 82

for mail, wire, and securities fraud was 20 years); PSR, R.38, PagelD# 210

 

(erroneously setting forth purported statutory maximum sentence of 20 years for
mail, wire, and securities fraud); Judgment, R.44, Pagel[D## 270-72 (imposing
concurrent 20-year sentences for mail, wire, and securities fraud).

6. “An illegal sentence — one “where the term of incarceration exceeds

 

 

 

the statutory maximum’ — ‘trigger|s] per se, reversible, plain error.”” United
States v Titties, 952 F.3d 1257, 1264 (10th Cir. 2017); see also United States v.
Barajas-Nunez, 91 F.3d 826, 830 (6th Cir. 1996) (acknowledging that illegal |
sentence is plain error); United States v. Jackson, 2000 U.S. App. LEXIS 22981,

A
NO. 99-5889, *4 (6th Cir. Sept. 7, 2000) (noting that when defendant recerved

sentence in excess of statutory maximum, his “rights have clearly been

 

substantially affected; moreover, such an illegal sentence would clearly tend to call

en tt ee eon a.

 

 

into question the faimess, integrity, or public reputation of the judicial
proceedings”)
7 CONCLUSION
For the foregoing reasons, resolution of the Petition for Rehearing should be
stayed, the case should be re-opened before the panel, Mr. Bartoli’s judgment and

sentence should be vacated, and the case should. be remanded. The remand should.

be to a different District Judge, in light of other issues raised in Mr. Bartoli’s

pene eee en

 

 

ne ne Te ET Me a Cs
o

briefs Specifically, even though the panel found that Mr. Bartoli did not establish

 

5

Appendix D-5

 

 

 
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 46 of 54. PagelD #: 83

plain error prejudice from the government’s violation of the plea agreement (a
conclusion that Mr. Bartoli, respectfully, has challenged in his Petition for

| Rehearing), any proceedings on remand after such a breach should nevertheless be
conducted before a different judge. See United States v. Barnes, 278 F.3d 644, 649

(citing Santobello v. New York, 404 U.S. 257, 263 (1971)).

 

Respectfully submitted,

ERIC BARTOLI
by his attorneys,

/s/ William W. Fick

William W. Fick

Daniel N. Marx

Hon. Nancy Gertner (ret.)
FICK & MARX LLP

3 Post Office Square, 7th Floor
Boston, MA. 02109

(857) 321-8360

WFICK @FICKMARX.COM

 

 

 

6

 

Appendix D-6
  
   

Case: 5:19-cv-01841-JRA -Doc #:

 

° gee : <

oo THe Bribes) pres sees :
hot

inady arten ntly ort tex

Le yy lea int
S es Ke i ui Hor’ 5 t

    
    

14 Filed: 08/ a eee (Egon 8

  
   
    
 
 
  

 

. pec tag: | |
Ve Cee : | ed
if Pag exirach 7 4 - neni
Per lave cart \e aati iS
ae is 1 & + i ne ae , “ks uch os .
. rye hs ak : aes * ub J |
| "eTSe ) :
# arsuant a

7 »} 1 ri ce
a requests the Seles
artis

sesh
ain the po osse3s

yudeace for the ©

8 the United

   

iv later galivery

 
 
  

ote T Wa. 303

no
seme
=
os

    
   

|

  

on

 

if
 

   

Case: 5:19-cV-01841:JRA, Doc #: 1-4 Filed: 08/13/19,

arges fo +r Counts Ty 2 1 hrée, Four, and

cine Ln, ited States i METIOL sae! eking Bartoli s

extra idition for Coun nis Ste ane Seven of? the lndictment.
in aildition, please pote that Title LB, United States Cade, Section

1343, and Title 18, United States Code , Section 34} were amended | in

2002. The text of the starates inchaded in ‘Exhibit A of the extradition

documents is the current

fincl the text of these statutes as they were at the tire Bartoh’s alleged

(crininal conduel and as will be apaticable in his prosecution,

Tuie 18 USC. 1341, Peands ang svindles

 

 

Whoever, having devised on mending to devise any scheme or

> artifice to defraud, or Par oblaining money or property by me sans of false or

‘fraudulent pretenses, represen! tations, Or promises, or to sell, dispose of,  §

foan, exchange, alter, give away, dist ibul ite, ‘Supply, or furnish or procure

for unlawful use any. countesfeiy or soul FOI us coin, ‘obligetion, security, or

 

. other article, or anything represented 10, be OF: intimated ar held out to be

Such. counterfeit or spurious art

    
        
 
 

ek rite Pp pose of exec uring such

.. scherne or artifice or attempting es in bany post offic or

authorized depository for mai!

Sentor delivered by the Postal Service Its or Causes to be :
> deposited any matter or thing what: ed by any .

Les therefeorn, ary

Appendix: B-2.

 

amended vacsion of these statues, Below, please 7 f

Soe CE ER MEN EH PANT OTT

 

year -
fe

Tiel
zd

   

Case: 5:19-cv-01841
vase: 5:19-Cy-01841-JRA Dc
20 EAs aces agelD #: 86

 

 

delivered § yi inet or srsnch

ace at shied it iS

   
 
 
 
     

. ech matter or thing, OF Knowingly © auses ve
rear, oF-3t the ple

direction the
“any such

tO the:
eo. is aatesseth

marrier according

arse to Ww ho

risoned not more than 5
ae not MOF

vis uble OF imp §
sych persoo

pagtitulls an,
ethan 30

ad to be deli yered by ihe pe
we matter OF ering, shall 6@ fined ander ik
oth. LE the violation aplects & ry

airect

ancl

oe

‘years, or b
“ghall be eqed net mare GOO oF uaprisoned nol mor

than 1,0) 30,{

or television

years, gy noun.
Title 18 Sa. 14B43. Braud wy SMEE®, vaio,
GY, having devise’ pe WNEOUTE ro devise ay scheme OF
wap paeans of false OF

Whoa’
ng money or property OY

Vie’ 5 delra ad, oF for OiAGIne,

mations, ©

Or promises, cransmts Or CAUSES to be

renses, repre, 3
unicaion wn

ado, OF % ielevis jon comm
ral 3, pictures, or

be fined

- fraudulent prete

wed py means ° yf ware. F

iransimit &
saterstate oc TOreign & LOTS poe, av ay Wii tiiess at igns, sig
f exe eculing sash scheme OF artilice, ehall

or Une purpose ag 0
&

¥
tile OF iroprise

sounds i
under tals {ithe yolation
affects 2 tne acial past ; more than
sored | not nore

ation, Bue Wwe

1,000,000, or impris

 

Appendix gig

 

ei epizeo
 

    

Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 50 of 54.

 

   

ee, oo : nerica avails its elf of this
Opportunity ts. renaw to

its highest conside: cation,

rt : = - £) Mo FP oe
Enibassy of the Uni i States of America

- Lima, Bask Wary &. 2p ya

 

 

 

 

 

PagelD #: 87 (fanntine

the Ministry 0 of Fe reign a Ra lations of the Repub ;

 

 

 

 

 

 

et

ERAT eater MERON URUAL D RWOI Fd SNUEOR T RE AES

 

SP ae

seit] eran eo Reber PRIEST ede

cay

   

ae eae
Case: 5:19-cv-01841- Doc # 1-4 lgptn/tai4e 51 of 54. PagelD #: 88
aCTY Gy ¥ |

Articulo 243-B.-

El que por cuenta propia o ajena realiza o desempefia actividades propias de los
agentes de intermediacién, sin contar con la autorizacién para ello, efectuando
transacciones 0 induciendo a la compra o venta de valores, por medio de cualquier
acto, practica o mecanismo engafioso o fraudulento. y siempre que los valores
involucrados en tales actuaciones tengan en conjunto un valor de mercado superior
a cuatro (4) UIT, sera reprimido. con pena privativa de libertad no menor de-uno (1)
ni mayor. de cinco (5) afios." (*)

(*) Capitulo V incorporado por la Décimo Primera Disposicién Transitoria y.
Final de la Ley N° 27649, publicada e 23-01-2002. %*

Appendix F
Case: 5:19-cv- 0641 Doc #: 1-4 Filed: ves 52 of 54. PagelD #: 89
eymeut HY 6 |

ARTICULO.517: Rechazo de la extradicion

1. No procede Ja extradicién si el hecho materia del proceso no constituye delito
tanto en el Estado requirente como en el Pert, y si en ambas legislaciones no tenga
prévista una conminacién penal, en cualquiera de sus extremos, igual o superior a
una pena privativa de un afio, Si se requiere una extradicién por varios delitos,
bastara que uno de ellos cumpla con esa condicién para que proceda respecto de los
restantes delitos.

2. La extradicién no tendra lugar, igualmente:

a) Si el Estado solicitante no tuviera jurisdiccién o competencia para juzgar el-delito;
b) Si el extraditado ya hubiera sido absuelto, condenado, indultado, amnistiado o
sujeto a otro derecho de gracia equivalente;

c) Si hubiera transcurrido el término de Ja prescripcidn del delito o de la pena,

conforme a la Ley nacional o del Estado requirente, siempre que no sobrepase el

. término de . la legisiacién peruana;
d) Si el extraditado hubiere de responder en el Estado requirente ante tribunal de
excepcién o el proceso al que se le va a someter no cumple las exigencias
internacionales del debido proceso;

e) Si el delito fuere exclusivamente militar, contra la religion, politico o conexo con
él, de prensa, o de opinion. La circunstancia de que la victima del hecho punible de
que se trata ejerciera funciones ptiblicas, no justifica por sf sola que dicho delito sea
calificado como politico; Tampoco politiza el hecho de que el extraditado ejerciere
funciones polfticas. De igual manera est4n fuera de la consideracién de délitos
politicos, los actos de. terrorismo, los. delitos contra la humanidad y los delitos
respecto de los cuales el Pert’ hubiera asumido una obligacién convencional
internacional de extraditar o enjuiciar;

f) Si el delito es perseguible a instancia de parte y si se trata de una falta; y,
8) Si el delito fuere tributario, salvo que se cometa por una declaracién
intencionalmente falsa, 0 por una omisién intencional, con el objeto de ocultar
ingresos provenientes de cualquier otro delito. .

3. Tampoco se dispondré la extradicién, cuando:

a) La demanda de extradicién motivada por una infraccién de derecho comin ha
sido presentada con el fin de perseguir o de castigar a un individuo por
consideraciones de raza, religién, nacionalidad o de opiniones politicas o que la
situacién del extraditado se exponga a agravarse por una u otra de estas razones; b)
Existan especiales razones de soberania nacional, seguridad u orden piiblico u otros

Appendix G-l
Case: 5:19-cv-01841-JRA Doc #: 1-4 Filed: 08/13/19 53 of 54. PagelD #: 90

intereses esenciales del Perti, que tornen inconveniente el acogimiento: del pedido;

J El Estado requirente no diere seguridades de que se ‘computard ‘el tiempo de
privacién de libertad que demande el tramite de extradicion, as{ como el tiempo que
el extraditado hubiese sufrido en el curso del proceso que motivé el requerimiento.
d) El delito por el que se solicita la extradicién tuviere pena de muerte en el Estado
requirente y éste no diere seguridades de que no sera aplicable,

Concordancia:

NCPP : 537.3

 

Appendix G-2
Case: 5:19-cv 0184} A Doc #: 1-4 8 os/4ai9 5 54 of 54. PagelD #: 91
ecomeut} \ 8

ARTICULO 518: Requisitos de la demanda dé extradicién
1. La demanda de extradicién debe contener:

a) Una descripcién del hecho. punible, con mencién expresa de la fecha, lugar y_
circunstancias de su comisién y sobre la identificacién de la victima, asi como la
tipificacién legal que corresponda al hecho punible;

b) Una explicacién tanto del fundamento de la competencia del Estado requirente,
cuanto de los motivos por los cuales no se ha extinguido la accién penal o la pena;

c) Copias autenticadas de las resoluciones judiciales que dispusieron el.
procesamiento y, en su caso, el enjuiciamiento del extraditado o la sentencia
condenatoria firme dictada cuando el extraditado se encontraba presente, asi como
la que orden6 su detencién y/o lo declaré reo ausente o contumaz. Asimismo, copias
autenticadas de la resolucion que ordené el libramiento de la extradici6n;

d) Texto de las normas penales y procesales aplicables al caso; segan lo dispuesto en
el literal . 7 anterior;
_ e) Todos los datos conocidos que identifiquen al reclamado, tales como

nombre y apellido, sobrenombres, nacionalidad, fecha de nacimiento, estado civil,
profesién u ocupacién, sefias particulares, fotograffas e impresiones digitales, y la
informacion que se tenga acerca de su domicilio o paradero en-territorio nacional.

2. Cuando lo disponga el Tratado suscrito por el Pertti con el Estado requirente o, en
aplicacién del principio de reciprocidad, la Ley interna de dicho Estado lo exija en su
tramite de extradicién pasiva, lo que expresamente debe consignar en la demanda
de extradicién, ésta debe contener la prueba necesaria que establezca indicios
suficientes de la comisién del hecho delictuoso y de la participacion del extraditado.

3. Si la demanda de extradicién no estuviera debidamente instruida o completa, la
autoridad central a instancia del érgano jurisdiccional y en coordinacién con el
Ministerio de Relaciones Exteriores pedirA al Estado requirente corrija o complete la
solicitud y la documentacién.

Concordancia:

NCPP: 79, 526.2 D.S, 019-2006-JUS:11

Appendix 4H

 
